             Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 1 of 14




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8
     In Re DMCA Subpoena to Epik LLC.                      Case No.:    21-MC-96-SKV
 9
                                                           DECLARATION OF JUSTO G.
10                                                         GONZALEZ IN SUPPORT OF
                                                           HELBIZ, INC.’S MOTION FOR
11                                                         ISSUANCE OF A SUBPOENA TO
                                                           EPIK LLC PURSUANT TO 17 U.S.C.
12                                                         512(H) TO IDENTIFY ALLEGED
                                                           INFRINGER
13

14

15          I, Justo G. Gonzalez, am over the age of 18, have personal knowledge of all the facts stated

16   herein and declare as follows:

17          1.      Pursuant to 28 U.S.C. § 1746 I am authorized to act on behalf of Helbiz, Inc.

18          2.      I submit this Declaration in support of Helbiz’s request to the Court to issue to

19   Epik LLC a subpoena pursuant to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C.

20   §512(h)(hereinafter the “DMCA Subpoena”) to identify the owners of the domain name

21   www.hbznews.com.

22          3.      In accordance with 17 U.S.C. §512(c)(3)(A), Helbiz submitted a notification to

     Limestone Networks, Inc. identifying the infringing content posted on www.hbnews.com and

                                                                                 STOKES LAWRENCE, P.S.
     DECLARATION OF JUSTO G. GONZALEZ IN SUPPORT OF                                1420 FIFTH AVENUE, SUITE 3000
     HELBIZ, INC.’S MOTION FOR ISSUANCE OF A SUBPOENA TO                         SEATTLE, WASHINGTON 98101-2393
                                                                                            (206) 626-6000
     EPIK LLC PURSUANT TO 17 U.S.C. 512(H) TO IDENTIFY
     ALLEGED INFRINGER - 1
             Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 2 of 14




 1   providing the information required by 17 U.S.C. §512(c)(3)(A). A true and accurate copy of the

 2   submitted notification is attached hereto as Exhibit 1.

 3          4.      In accordance with 17 U.S.C. §512(c), Helbiz submitted a DMCA takedown

 4   notice to Epik LLC on May 13, 2020. A true and accurate copy of the emailed notice is attached

 5   hereto as Exhibit 2.

 6          5.      The purpose for which this DMCA Subpoena is sought is to obtain the identity of

 7   the alleged infringers who are using the www.hbznews.com website to post infringing content.

 8   Such information will be used only for protecting the rights of Helbiz under 17 U.S.C.§§100, et

 9   seq.

10          I declare under penalty of perjury under the laws of the United States of America that the

11   foregoing is true and correct.

12          EXECUTED at Seattle, WA this 23rd day of August, 2021.

13

14
                                                   s/ Justo G. Gonzalez
15                                                 Justo G. Gonzalez

16

17

18

19

20

21

22



                                                                               STOKES LAWRENCE, P.S.
     DECLARATION OF JUSTO G. GONZALEZ IN SUPPORT OF                             1420 FIFTH AVENUE, SUITE 3000
     HELBIZ, INC.’S MOTION FOR ISSUANCE OF A SUBPOENA TO                      SEATTLE, WASHINGTON 98101-2393
                                                                                         (206) 626-6000
     EPIK LLC PURSUANT TO 17 U.S.C. 512(H) TO IDENTIFY
     ALLEGED INFRINGER - 2
          Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 3 of 14




 1                                CERTIFICATE OF SERVICE

 2
          I hereby certify that on 23 August 2021, I caused the foregoing to be:
 3
          E-mailed to the Clerk of the Court to the following:
 4

 5        newcases.seattle@wawd.uscourts.gov

 6

 7

 8
                                               By: s/ Alexandra Keithley
                                                   Alexandra Keithley, Practice Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22



                                                                             STOKES LAWRENCE, P.S.
     DECLARATION OF JUSTO G. GONZALEZ IN SUPPORT OF                            1420 FIFTH AVENUE, SUITE 3000
     HELBIZ, INC.’S MOTION FOR ISSUANCE OF A SUBPOENA TO                     SEATTLE, WASHINGTON 98101-2393
                                                                                        (206) 626-6000
     EPIK LLC PURSUANT TO 17 U.S.C. 512(H) TO IDENTIFY
     ALLEGED INFRINGER - 3
Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 4 of 14




                       EXHIBIT 1
                Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 5 of 14


Amy B. Goldsmith

From:                             Limestone Networks Abuse Team <noreply@limestonenetworks.com>
Sent:                             Wednesday, January 27, 2021 4:33 PM
To:                               Amy B. Goldsmith
Subject:                          [EXT] DMCA Complaint - https://protect-us.mimecast.com/s/fV-
                                  mC82905H63xvPHnnPqj?domain=hbznews.com


Hello Amy B Goldsmith,

We have successfully recorded your abuse report regarding the IP/Hostname https://hbznews.com/.

Our Abuse department processes all requests sent using our online form or emailed to abuse@limestonenetworks.com.
Please allow up to 48 hours for resolution and please understand that a personal reply to your complaint may be sent
only if more information is necessary.

Thank you for your help in keeping the Internet clean,

Abuse Department
Limestone Networks




                                                         1
                                                                  1/27/2021                                                           Report Abusive Behavior to Limestone Networks
                                                                                    Limestone Networks, Inc.
Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 6 of 14




                                                                                             Simple. Solid. Superior.
                                                                              Our Company (/about/limestone-networks.html)
                                                                              Live Chat (/about/live-chat.html)
                                                                              Contact Us (/about/contact-us.html)
                                                                              Report Abuse (/about/report-abuse.html)
                                                                              Referral Program (/about/referral-program.html)
                                                                              Account Specialists (/about/account-specialists.html)
                                                                              Terms of Service (/about/terms-of-service.html)
                                                                              Acceptable Use Policy (/about/acceptable-use-policy.html)
                                                                              Service Level Agreement (/about/service-level-agreement.html)
                                                                              Privacy Policy (/about/privacy-policy.html)
                                                                        Report Abuse
                                                                          Name
                                                                  https://www.limestonenetworks.com/about/report-abuse.html                                                           1/4
                                                                  1/27/2021                                                       Report Abusive Behavior to Limestone Networks
                                                                              Amy B Goldsmith
                                                                          Email Address
                                                                              ✉         agoldsmith@tarterkrinsky.com
Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 7 of 14




                                                                          IP / Hostname
                                                                              https://hbznews.com/
                                                                          Type of Abuse
                                                                               DMCA Complaint
                                                                          Describe the Abuse
                                                                            https://hbznews.com/ is the site hosted by Limestone Networks.
                                                                            The photographs appearing on hbznews.com behind the text "Is this a Scam," the videos (3 commercials and a training video
                                                                            from 2018) the photos appearing at all of the itemized numbers and the photos of the Helbiz team (Salvatore Palella Giulio
                                                                          Provide and/or URLs
                                                                              These links contain the photographic and video materials which HBZnews has no right to display as the copyrights are owned
                                                                              by Helbiz and Helbiz has not authorized HBZNews to use them in any manner. HBZNews is infringing Helbiz's copyrights and
                                                                              accordingly we request that the content be removed.
                                                                              https://hbznews.com/introduction
                                                                              https://hbznews.com/google-play-banned-helbiz-app
                                                                              https://hbznews.com/helbiz-covid19-kit
                                                                              https://hbznews.com/helbiz-partnership-with-miami-fc
                                                                              https://hbznews.com/helbiz-team
                                                                              https://www hbznews com/helbiz joined inauguration 2021
                                                                                                                                                                                            Send the Report
                                                                         Our office
                                                                  https://www.limestonenetworks.com/about/report-abuse.html                                                                                   2/4
                                                                  1/27/2021                                                                  Report Abusive Behavior to Limestone Networks
                                                                        Limestone Networks, Inc.
                                                                        400 S Akard St., Suite 200
                                                                        Dallas, TX 75044
Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 8 of 14




                                                                      Partners
                                                                                           (http://partnernoc.cpanel.net/res/3031/limestone-networks.htm)                                       (http://www.microsoft.com/)
                                                                                                             (http://www.plesk.com/)                                                         (http://www.cisco.com/)
                                                                     Stay Connected
                                                                     Press (/wordpress/category/press-releases/)
                                                                     Blog (/wordpress/)
                                                                     Support Center (http://support.limestonenetworks.com)
                                                                      (http://www.facebook.com/LimestoneInc) 
                                                                     (http://www.twitter.com/LimestoneInc) 
                                                                     (https://plus.google.com/+Limestonenetworks) 
                                                                     (http://www.youtube.com/user/LimestoneLSN) 
                                                                     (https://www.linkedin.com/company/limestone-networks-inc)
                                                                     Join our newsletter.
                                                                       Your Email Address
                                                                     Service Information
                                                                      Subscribe
                                                                     Speed Test (/data-center/network.html#test)
                                                                     Service Level Agreement (/about/service-level-agreement.html)
                                                                     Acceptable Use Policy (/about/acceptable-use-policy.html)
                                                                  https://www.limestonenetworks.com/about/report-abuse.html                                                                                                   3/4
                                                                  1/27/2021                                                                     Report Abusive Behavior to Limestone Networks
                                                                     Terms of Service (/about/terms-of-service.html)
                                                                     Privacy Policy (/about/privacy-policy.html)
                                                                     Hosting Solutions
                                                                     Clearance Dedicated Servers (/dedicated-servers/clearance.html)
                                                                     Xeon Dedicated Servers (/dedicated-servers/bare-metal.html)
Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 9 of 14




                                                                     AMD EPYC Dedicated Servers (/dedicated-servers/bare-metal.html)
                                                                     Cheap Dedicated Servers (/dedicated-servers/clearance.html)
                                                                     Contact Us
                                                                     877.586.0555 (tel:18775860555)
                                                                     Online Form & Address (/about/contact-us.html)
                                                                     Live Chat (/about/live-chat.html)
                                                                     Open a Ticket (https://one.limestonenetworks.com/support/newticket.html)
                                                                     Abuse Report (/about/report-abuse.html)
                                                                     Get a Custom Quote
                                                                       Your First Name
                                                                       Your Last Name
                                                                       Your Email Address
                                                                                                                                                       Get a Quote
                                                                                                                                              Simple. Solid. Superior.
                                                                                                                   Design, logo and content © 2007-2021 Limestone Networks, Inc. All Rights Reserved.
                                                                  https://www.limestonenetworks.com/about/report-abuse.html                                                                             4/4
         Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 10 of 14




Describe the Abuse

https://hbznews.com/ is the site hosted by Limestone Networks.
The photographs appearing on hbznews.com behind the text "Is this a Scam," the videos (3
commercials and a training video from 2018), the photos appearing at No. 66 of the itemized
numbers, and the photos of the Helbiz team (Salvatore Palella, Giulio Profumo and Luca
Santambrodgio) are infringing copyright rights owned by Helbiz.

Helbiz owns all copyright rights in and to all of the photos and the videos which appear here:
https://helbiz.com/company-info
https://www.instagram.com/helbizofficial/?hl=en

https://www.instagram.com/p/BuwD80dnTGV/

https://www.instagram.com/p/Bt5jaM1n2SU/

https://www.instagram.com/p/BuGLhqIHRG6/

https://www.instagram.com/p/BuGLhqIHRG6/

https://www.instagram.com/p/Brm-wRQgttn/

https://www.youtube.com/embed/xtg6sllC_IE

In accordance with the DMCA, as counsel for Helbiz, we hereby request that Limestone
immediately remove the infringing materials. Please advise us within ten (10) days of the date of
this submission (no later than February 4th) whether you will comply. I have a good faith believe
that the use of the photographs and videos by HBZ News in the manner complained of is not
authorized by the copyright owner, its agent, or the law. I hereby state under penalty of perjury
that this information is accurate and that I am authorized to act on behalf of the owner of the
infringed materials.

Amy B. Goldsmith

Provide and/or URLs

These links contain the photographic and video materials which HBZnews has no right to display
as the copyrights are owned by Helbiz and Helbiz has not authorized HBZNews to use them in
any manner. HBZNews is infringing Helbiz's copyrights and accordingly we request that the
content be removed.

https://hbznews.com/introduction
https://hbznews.com/google-play-banned-helbiz-app
https://hbznews.com/helbiz-covid19-kit
https://hbznews.com/helbiz-partnership-with-miami-fc
https://hbznews.com/helbiz-team
https://www.hbznews.com/helbiz-joined-inauguration-2021


{Client/086468/1/02290063.DOCX;1 }
         Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 11 of 14




https://hbznews.com/helbiz-investors-join-together
https://hbznews.com/helbiz-bike-greta
https://hbznews.com/helbiz-launching-in-washington-dc




{Client/086468/1/02290063.DOCX;1 }
Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 12 of 14




                        EXHIBIT 2
       Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 13 of 14


                      Tarter Krinsky & Drogin LLP
                      1350 Broadway
                      New York, NY 10018
                      P 212.216.8000
                      F 212.216.8001
                      www.tarterkrinsky.com




                                                    May 13, 2020

Via Email

Epik, LLC
Attn: Copyright Agent
704 228th Ave NE
Sammamish, WA 98074

       Re:    DMCA Takedown Notice

Dear Sir or Madame:

       I am an attorney and I represent Helbiz Inc. A website that your company hosts
(according to WHOIS information) is infringing on numerous copyrights owned by Helbiz Inc.
The web site is https://hbznews.com and has no connection to Helbiz Inc. The hbznews.com
web site also contains numerous false and defamatory statements about Helbiz and its
management team.

       The pages with copyright infringements include, but are not limited to:

        https://hbznews.com/helbiz-pay which contains an internal corporate video belonging to
Helbiz Inc. that was never authorized for public release. Also on this page are numerous Helbiz
related photos and images that Helbiz owns the copyright to.

      https://hbznews.com/ which contains copyrighted photos of three members of Helbiz’s
management team that are posted without authorization

      https://hbznews.com/introduction which contains Helbiz’s internal corporate video and
numerous photos and images to which Helbiz owns the copyright

        https://hbznews.com/del-piero-helbiz-car, which contains a Helbiz video showing a
celebrity soccer player that Helbiz no longer has the rights to use.

        These are just some of the numerous examples because virtually every page of the web
site contains videos, photos and images whose copyright is owed by Helbiz and that are being
used without permission.

      This letter is official notification under Section 512(c) of the Digital Millennium
Copyright Act (”DMCA”), and Helbiz seeks the removal of the aforementioned infringing
       Case 2:21-mc-00096-SKV Document 1-1 Filed 08/23/21 Page 14 of 14




material from your servers and requests that the entire site be taken down. I request that you
immediately notify the infringer of this notice and inform them of their duty to remove the all of
the infringing material immediately, and notify them to cease any further posting of infringing
material to your server in the future.

        Please also be advised that law requires you, as a service provider, to remove or disable
access to the infringing materials upon receiving this notice. Under US law a service provider,
such as yourself, enjoys immunity from a copyright lawsuit provided that you act with deliberate
speed to investigate and rectify ongoing copyright infringement. If service providers do not
investigate and remove or disable the infringing material this immunity is lost. Therefore, in
order for you to remain immune from a copyright infringement action you will need to
investigate and ultimately remove or otherwise disable the infringing material from your servers
with all due speed should the direct infringer, your client, not comply immediately.

       I am providing this notice in good faith and with the reasonable belief that rights
belonging to Helbiz Inc. are being infringed. Under penalty of perjury I certify that the
information contained in the notification is both true and accurate, and I have the authority to act
on behalf of the owner of the copyright(s) involved.

       False and Defamatory Statements

       The hbznews.com website has also published numerous false and defamatory statements
concerning Helbiz Inc. and its management team. For example the site falsely claims on
numerous pages that Helbiz is a “scam” or that the company scammed investors. Examples of
these pages (among many) are:

       hbznews.com/introduction

       https://www.hbznews.com/official-answer-to-helbiz-from-ico-investors

       https://hbznews.com/helbiz-partnership-with-tinaba

       These statements -- and numerous similar ones on the website -- maliciously target
Helbiz Inc. and the individual members of its management team with false statements in an
attempt to derail the company’s business relationships and prospects,

      Should you wish to discuss this with me please contact me directly at
rheim@tarterkrinsky.com or (212) 216-1131. Thank you.


                                                      Very truly yours,

                                                      Robert Heim
                                                      Robert Heim

cc: Helbiz Inc.

                                                 2
